ROSS, Circuit Judge.
The views expressed by this court in the case of Southern Pacific Railroad Company v. Brown et al. (C. C.) 68 Fed. 333, and in the case of United States v. Southern Pacific Railroad Company et al. (C. C.) *1008117 Fed. 544, applied to the record in the present case, require a decree as prayed for by the complainant in respect of such of the lands in controversy as were patented to the defendant railroad company and remain unsold, and in respect to such of the lands as were so patented to the defendant railroad company and by it sold to bona fide purchasers, a decree confirming the title of such bona fide purchasers to such tracts and judgment in favor of the complainant against the defendant railroad company at the rate of $1.25 per acre for such of the tracts so patented and sold. It is unnecessary to repeat the views expressed in the cases cited. They will be found fully stated in the opinions delivered at the time of the decisions. The counsel for the respective parties can, no doubt, agree upon a decree that meets the views of the court above indicated, and a decree in accordance therewith will be entered; otherwise, I shall have to go through the evidence in respect to the various sales in order to enter the proper decree.